       Case 2:19-cv-00430-TOR      ECF No. 16   filed 10/23/20   PageID.63 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    LAURIE FITZGERALD,
                                                   NO: 2:19-CV-0430-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITH
 9          vs.                                    PREJUDICE

10    LIFE INSURANCE COMPANY OF
      NORTH AMERICA, a foreign
11    corporation,
                         Defendant.
12

13

14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal (ECF No.

16   15). The parties agree that Plaintiff’s claims against Defendant LINA in the

17   above-entitled matter should be dismissed with prejudice and without additional

18   fees, costs, or payments of any other sums of any kind or description. The Court

19   has reviewed the record and files herein, and is fully informed.

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:19-cv-00430-TOR      ECF No. 16    filed 10/23/20   PageID.64 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5         DISMISSED with prejudice and without additional fees, costs, or payments

 6         of any other sums of any kind or description.

 7      2. All deadlines and hearings are VACATED.

 8         The District Court Executive is directed to enter this Order and Judgment of

 9   Dismissal, furnish copies to counsel, and CLOSE the file.

10         DATED October 23, 2020.

11

12                                  THOMAS O. RICE
                                 United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
